DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/540,082 (“’082 Reissue Application” or “instant application”), having a filing date of 14 August 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,736,062 (“’062 Patent”) titled “SERVICE PROCESSING METHOD, DEVICE AND SYSTEM”, which issued on 15 August 2017 with claims 1-10 (“issued claims”).  The application resulting in the ‘062 Patent was filed on 18 December 2014 and assigned U.S. patent application number 14/574,506 (“’506 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘062 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘062 Patent is a continuation of application PCT/CN2013/077371, filed 18 June 2013.

The ‘062 Patent also claims priority to Chinese application CN201210200555.1, filed 18 June 2012.

As a reissue application, the instant application is entitled to the priority date of the ’062 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of 18 June 2012, the effective filing date of the ‘062 Application, to the extent that the claims are fully supported by the foreign priority application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Preliminary Amendment
Applicant’s preliminary amendment, filed 14 August 2019, has been received and entered into the record.
Applicant has amended the specification, as well as claims 1, 4, 6, 9, and 10.  Claims 1-10 are pending in the application.

VI. Information Disclosure Statement
Applicant filed two (2) Information Disclosure Statements (IDSs) on filed 28 February 2020.  The IDSs have been received and entered into the record.  Since the Information Disclosure Statements comply with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached forms PTO-1449.

VII. Consent of Assignee
Applicant filed Consent of Assignee, Form PTO/AIA /53, on 14 August 2019.  However, the Consent is objected to, because the person signing the form lacks presumed authority to sign the submission on behalf of the assignee.
The person whose signature appears on the Consent has listed as title “Supervisor of Process & Operations Dept”.

Alternatively, in accordance with § 325(V)(B) and 37 C.F.R. § 3.73(d)(1), the submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee.
A new Consent of Assignee complying with the provisions of MPEP § 325 is required in response to this Office action.

VIII. Specification
The disclosure is objected to because of the following informalities:
In accordance with the error statement supplied by Applicants in the reissue oath/declaration, it is an error to recite a “service to be processed by the service packet.”  .
Appropriate correction is required.
Applicant’s cooperation is requested in reviewing the specification to ensure that any additional instances of the defective phrase are also corrected.
The manner of making amendments to the specification in reissue applications is set forth in MPEP § 1453 and 37 C.F.R. § 1.173(b)(1). 

IX. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Regarding independent claims 1, 4, 6, 9, and 10, each of these claims include the limitation ‘obtaining/acquiring a service feature string’ which comprises ‘one or more service features in the service’ and ‘a processing sequence for the service features’.
For consistency of claim terminology, “the service features” should be replaced with –the one or more service features— or –each of the one or more service features--.

Furthermore, with respect to claims 1, 6, 9, and 10, each of these claims also includes (in the subsequent encoding/generating steps), numerous references to “the service feature”, but there is no antecedent basis for this term.  The phrase presumably refers to the ‘one or more service features’ in the obtaining/acquiring step.

It is further noted that in the ‘searching’ limitation of the claims, the service routing table is claimed to include a service identity corresponding to a service, as well as a corresponding service label used to represent a service feature.  However, later in the claim it is disclosed that a service includes a service feature string that comprises one or more service features.  This renders the claims indefinite, because it is unclear whether a ‘service’ includes only a single service feature (as disclosed with respect to or more service features (cited later in the claims).

Dependent claims 2, 3, 5, 7, and 8, incorporating the deficiencies of their respective parent claims, are likewise rejected.

Regarding independent claims 9 and 10, these claims include the step of acquiring the service identity prior to receipt of the service packet.  It is unclear how (or from where) a service identity can be acquired prior to receipt of the service packet that contains the service identity.
This renders the claims indefinite.

X. Allowable Subject Matter
Claims 1-10 would be allowable over the prior art of record, contingent upon resolution of the pending rejections under 35 U.S.C. § 112.
The following is a statement of reasons for indication of allowable subject matter:

With respect to independent claims 1 and 6, the prior art of record fails to anticipate or fairly suggest a service processing method, or service processing control device, including the steps of (1) decomposing the service to obtain a service feature 

With respect to independent claim 4, the prior art of record fails to anticipate or fairly suggest a service processing method including the steps of (1) decomposing the service to obtain a service feature string corresponding to the service, wherein the service feature string comprises one or more service features in the service and a processing sequence of the service features, and (2) sending the service identity and the service feature string to the service processing device so that the service processing device generates the service routing table according to the service identity and the service feature string.

With respect to independent claims 9 and 10, the prior art of record fails to anticipate or fairly suggest a service processing method, or service processing control 

XI. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '062 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '062 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '062 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw